UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6689



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


GRADY LASSITER, JR.,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:01-cr-00154-HCM)


Submitted:     June 26, 2008                  Decided:   July 3, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Grady Lassiter, Jr., Appellant Pro Se. Raymond Edward Patricco,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Grady Lassiter, Jr., appeals the district court’s order

denying his motion for modification or reduction of his sentence.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.   United States v. Lassiter, No. 2:01-cr-00154-HCM (E.D. Va.

filed Apr. 1, 2008; entered Apr. 2, 2008).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                 AFFIRMED




                                  - 2 -